EXHIBIT 3

Case 3:19-cv-00348-MOC-DSC Document 4-4 Filed 07/24/19 Page 1 of 4
wvTwvese

yy

STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE
SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG CIVIL ACTION NO: 16-CVS-14052

XPO LOGISTICS, INC.,

Plaintiff,

  

GRANTING PLAINTIFF’S
DN FOR PRELIMINARY
INJUNCTION

Vv.

 

BRAD KUTA,

 

This matter came on to be heard before the undersigned Superior Court Judge on August
22, 2016 on Plaintiff's Motion for Preliminary Injunction pursuant to North Carolina Rule of
Civil Procedure 65. In its Verified Complaint and Motion for Temporary Restraining Order and
Preliminary Injunction, Plaintiff XPO Logistics, Inc. (“XPO”) alleges that Defendant Brad Kuta,
XPO’s former Account Executive in the Freight Brokerage division, is in breach of his
noncompetition and nonsolicitation covenants with XPO through his provision of services to and
solicitation of customers on behalf of Arman Transport, LLC and/or its affiliates (“Arman”).
XPO contends that such conduct is causing irreparable and continuing harm, against which XPO
is seeking a temporary restraining order and preliminary and permanent injunctive relief, XPO
asks the Court for an Order preliminary enjoining Kuta from violating his noncompetition and
nonsolicitation covenants and misappropriating its confidential information and trade secrets.

Having considered the Verified Complaint, the Motion and supporting documents and the
arguments of counsel for XPO, the Court finds that XPO has demonstrated a likelihood of
success on the mesits of its claims against Kuta and that the relief requested in the Motion is

necessary and appropriate to prevent irreparable and continuing harm to KPO. The Court, in the

8969989

Case 3:19-cv-00348-MOC-DSC Document 4-4 Filed 07/24/19 Page 2 of 4
rw Fr eV YP wr Ow PP? TTP Oe rs? es es? SP eS? es? TB SP Sw OPT lUhL LST lh Tr lh TST lh TZU]! BF FTF owooOOTwTwTrllUlUTwrwehlhlUT Ol wrhlhlUhw whl wm FC<

exercise of its discretion under Rule 65(c) and consistent with the parties’ agreement that XPO
need not post a bond to secure injunctive relief, determines that XPO is not required to post a
bond to secure this preliminary injunction.

WHEREFORE, IT IS HEREBY ORDERED that:

(i) Defendant is preliminarily enjoined and restrained during the pendency of the
litigation from violating the noncompetition covenant and nonsolicitation restrictions that are set
forth in the Employment Agreement attached as Exhibit 1 to XPO’s Verified Complaint and
Motion for Temporary Restraining Order and Preliminary Injunction, including (a) by
performing any services for Arman Transport, LLC or its affiliates in an area, division or
segment of Arman Transport, LLC that competes with XPO for a period of six (6) months,
beginning July 21, 2016, or (b) by calling on, contacting, soliciting or otherwise taking away or
disrupting, or attempting to call on, contact, solicit or otherwise take away or disrupt, XPO’s
relationship with or business expectancy from any of XPO’s customers or carriers on whose
account he worked or with whom he had regular contact or as to whom he had access to
Confidential Information, as defined in the Employment Agreement (in either instance at any
time within the last one (1) year of his employment with XPO) for a period of two (2) years,
beginning July 21, 2016;

(ii) Defendant is preliminarily enjoined and restrained during the pendency of the
litigation from directly or indirectly using, disclosing or copying the trade secrets and
Confidential Information of XPO, as that term is defined in the Employment Agreement, or
assisting any other person or entity to do so;

(iti) Except by agreement with XPO or pursuant to further order of this Court,

Defendant and all persons with notice of such Order are prohibited from destroying, removing,

2
8969989

Case 3:19-cv-00348-MOC-DSC Document 4-4 Filed 07/24/19 Page 3 of 4
sw GEE eeE ee’ Vv Vee ev eves VveesevVwTsVs Vvwevwevwsevsdvwsvwsevwsevweoewe 8 ews vwsewwes sw s

transferring, or altering any documents or tangible things, including computer files and other
electronic data, requested herein or otherwise discoverable in this action under Rule 26; and

(iv) Under Rule 65(d), this Order Granting Plaintiffs Motion for Preliminary
Injunction shall be binding on the parties to this action, their officers, agents, servants,
employees, and attorneys, and on those persons in active concert or participation with them who

receive actual notice in any manner of this Order by personal service or otherwise.

Thiscoghdhy of August, 2016.

Spperfor Court Judge Presiding

\

8969989

Case 3:19-cv-00348-MOC-DSC Document 4-4 Filed 07/24/19 Page 4 of 4
